      Case: 1:18-cv-04522 Document #: 33 Filed: 12/06/19 Page 1 of 2 PageID #:130




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION



 SHANE W. WORTMAN, individually,                          Case No. 1:18-cv-04522
 and on behalf of all others similarly
 situated,
                                                          Honorable Charles R. Norgle, Sr.
 Plaintiff,

 v.                                                       Magistrate Judge Michael T. Mason

 LAW OFFICES OF IRA T. NEVEL,
 LLC,




                                    AGREED STATUS REPORT

           Pursuant to the Court’s October 4, 2019 Order (Dkt. 31), the Parties submit the following

Agreed Status Report:

      1.       Discovery Status:

              a. The parties have both responded to written discovery.

              b. Plaintiff’s deposition was completed on November 2, 2019.

              c. Plaintiff intends on taking Defendant’s deposition in January and will confer with

                  Defendant’s counsel regarding the scheduling of Defendant’s deposition.

      2.       Parties’ Proposal:

              a. The parties jointly propose that the Court enter an order (1) requiring the parties

                  to complete fact discovery (including class discovery) by March 27, 2020; and (2)

                  setting a status in April 2020 to set dispositive motion deadlines and trial dates.




                                                    1
    Case: 1:18-cv-04522 Document #: 33 Filed: 12/06/19 Page 2 of 2 PageID #:130




Dated: December 6, 2019

 PLAINTIFF                               DEFENDANT

 By: /s/ Mohammed O. Badwan              By: /s/ Robert E. Haney
 Mohammed O. Badwan                      Robert E. Haney
 SULAIMAN LAW GROUP, LTD.                Noonan & Lieberman
 2500 S. Highland Avenue, Suite 200      105 W. Adams, Suite 1800
 Lombard, IL 60148                       Chicago, Illinois 60603
 Phone: (630) 575-8180                   Telephone: 312-431-1455
 mbadwan@sulaimanlaw.com                 rhaney@noonanlieberman.com
 Attorney for Plaintiff                  Attorney for Defendant




                                        2
